PER CURIAM.
The appellant’s convictions of robbery and aggravated assault are affirmed. Rose v. State, 425 So.2d 521 (Fla.1983); Welty v. State, 402 So.2d 1159 (Fla.1981); Spinkellink v. State, 313 So.2d 666 (Fla. 1975); Machado v. State, 363 So.2d 1132 (Fla.3d DCA 1978). However, the minimum-mandatory three-year sentences, pursuant to the provisions of Section 775.-087(2) Florida Statutes (1981), should have been ordered to be served concurrently. Palmer v. State, 438 So.2d 1 (Fla.1983); Parson v. State, 450 So.2d 924 (Fla. 4th DCA 1984); Whitehead v. State, 446 So.2d 194 (Fla. 4th DCA 1984).
Therefore the convictions are affirmed and the sentences are affirmed except as modified by this opinion to make the minimum-mandatory three-year sentences run concurrently rather than consecutively.
Affirmed as modified.